Citation Nr: 0300016	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1. In February 2000, the Board denied service connection for 
hearing loss of the left ear.  

2. The evidence associated with the claims file subsequent to 
the Board's February 2000 decision, when considered in 
conjunction with the record as a whole, is not cumulative 
and redundant, and is of such significance that it must be 
considered in order to fairly decide the merits of the 
claim.

3. The preponderance of the competent evidence indicates that 
left ear hearing loss was not incurred or aggravated 
during the appellant's military service.  


CONCLUSIONS OF LAW

1. The evidence received since February 2000 is new and 
material to reopen the appellant's claim of entitlement to 
service connection for left ear hearing loss, and the 
claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2002).

2. Upon the reopened claim, left ear hearing loss was not 
sustained in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102 3.303, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

The appellant seeks to reopen a claim of entitlement to 
service connection for left ear hearing loss, last denied by 
the Board in February 2000.

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629].  

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  The record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate the claim, as well as informed that it was his 
specific responsibility to provide new and material evidence 
to reopen the claim.  38 U.S.C. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

That the appellant has been aware of what evidence would 
substantiate the claim since its inception cannot be 
doubted.  The appellant was provided with a copy of the 
original rating decision dated in February 1996, setting 
forth the general requirements of then-applicable law 
pertaining to the establishment of claims of service 
connection.  The general advisement was reiterated in the 
Statement of the Case as to the denial of service connection 
dated in April 1995 as well as in Supplemental Statements of 
the Case dated in June 1997, and November 1999.    The 
record also indicates that the original claim was remanded 
in March 1997 and in March 1999.  Critically, the Board's 
February 2000 decision denying service connection for the 
disability at issue is a comprehensive discussion of the law 
and regulations pertaining to service connection and how the 
evidence of record did not support the appellant's claim.  

As part of the claim to reopen, VA notified the appellant by 
letter dated in February 2001 that his claim was being 
reconsidered upon the passage of the VCAA.  Upon its 
consideration, the appellant was provided a copy of the 
April 2001 rating decision and the August 2002 Statement of 
the Case.  On these occasions, the appellant was repeatedly 
advised of the evidence which would substantiate his claim - 
competent evidence that would indicate his left ear hearing 
loss was incurred or aggravated by military service.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  VA 
medical examinations or opinions were obtained in December 
1994, October 1999, December 2000, July 2002

Given the extensive development undertaken by the both the 
RO and the Board as well as the fact that the appellant has 
pointed to no other evidence which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  




The Merits of the Claim

As noted, the appellant seeks to reopen a claim of 
entitlement to service connection for left ear hearing loss, 
last denied by the Board in February 2000.

The decisions of VA which are unappealed become final. 38 
U.S.C.A. 7104; 38 C.F.R. 20.1103.  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and 
material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  In Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), it was noted that such 
evidence could be construed as that which would contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where 
it would not be enough to convince the Board to grant the 
claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, VA has complied with its statutory duty to assist.  
See 38 U.S.C. 5103(b).  Following this determination, the 
Board may then proceed to evaluate the merits of the claim.

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance. Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited 
purpose of ascertaining its materiality, but it must be of 
such significant import that it must be considered in order 
to fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

In February 2000, the Board denied the appellant's claim 
upon the basis that it was not well grounded under the then-
applicable law.  The Board's factual findings were that (1) 
hearing loss of the left ear was noted upon the appellant's 
service entry, and; (2) the appellant had not presented 
competent evidence to indicate that his pre-service hearing 
loss had increased in severity during military service.

In support of his current attempt to reopen his claim, in 
March 2002 the appellant submitted an opinion authored by 
Jon Winston, MA., holder of a "Certificate of Clinical 
Competence in Audiology" (CCC-A).  To the extent that Mr. 
Winston opines relative to the etiology of the"[o]n the 
service claim of '[h]earing loss, [t]innitus it is more than 
likely that the hearing loss and tinnitus are the result of 
noise trauma occurring in the service.'" 
 
Because the law mandates that competent evidence proffered 
in support of an attempt to reopen must be presumed credible 
and without evaluating its probative value, Mr. Winston's 
opinion is both new and material within the meaning of the 
above-cited law.  Accordingly, the claim is reopened.  

The presumption of credibility does not extend beyond the 
predicate determination of finding new and material 
evidence.  Justus, supra., cf. Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993).  The Board is then required to assess 
the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Having carefully examined all of the evidence of record in 
the reopened claim, the Board finds that its weight clearly 
preponderates against a grant of the benefit sought and the 
claim will be denied.   

The appellant's service medical records reflect that upon 
his acceptance onto active duty in October 1966, the 
appellant had a hearing loss of the left ear.  A service 
department audiological evaluation revealed the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
-
25 (50)
LEFT
75 (90)
70 (80)
70 (80)
-
80 (85)

(The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results 
were reported in American Standards Association [ASA] 
Standards in service medical records).  The diagnosis was 
hearing loss left ear.  Consistent with this finding, the 
appellant's PULHES physical profile noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
2
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

Shortly before his separation from active service in October 
1969, a service department physical examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
45
LEFT
55
60
65
-
80

The appellant was again diagnosed to have hearing loss of 
the left ear, and was again assigned a numerical "2" for his 
hearing capacity under the PULHES profiling system.  

The Board observes that in his initial substantive appeal, 
the appellant argued that he was never given a hearing test 
upon being separated from active service.  The Board finds 
that the appellant's account in this regard is wholly 
incredible - the reports of both the entrance and separation 
examinations are signed by service medical officers, and 
appear to have been conducted with a view towards 
ascertaining the appellant's physical condition on the 
occasions specified.  In this regard, the service physical 
examinations are official government records, generated by 
persons having official duties to perform exactly what the 
reports reflect.  

In due course of the development of his September 1994 
claim, the appellant was afforded a VA physical examination 
in December 1994.  It was noted that the appellant had a 
zero percent speech recognition ability in the left ear.  

Pursuant to a March 1997 remand by the Board, the RO caused 
the appellant's claims folder to be reviewed by a VA 
examiner in May 1997, to ascertain if the appellant had 
sustained any aggravation of his preexisting hearing loss 
during his active service.  In his report, John M. May, 
Ph.D., stated that he did not locate any record of a service 
department entry examination showing that the appellant had 
a preexisting hearing loss, prior to his military service.  
However, he opined that the appellant's left ear hearing 
loss was not related to military service, but was instead 
caused by the normal course of aging.     

The Board again remanded the claim in March 1999 for further 
medical inquiry.  In an October 1999 report, William Ahaus, 
M.D., stated that upon his review of the claims folder, he 
noted that upon service entrance and separation the 
appellant had a moderately severe to severe left ear hearing 
loss.  While the physician noted that military noise 
exposure had caused the appellant's right ear hearing loss, 
"the existing severity of the hearing loss to the left ear 
provided a kind of protection against further worsening of 
the hearing due to any noise exposure he incurred during his 
service."  Such an opinion plainly does not support the 
claim.

With his November 2000 application, the appellant submitted 
an October 2000 letter authored by R. Stanley Baker, M.D.  
Having carefully scrutinized the physician's letter, the 
Board finds that it does not avail the appellant of any 
significant information pertaining to the central issue of 
the this matter:  whether the appellant's left ear hearing 
loss was sustained or aggravated during his military 
service.  

The physician's report is comprised of three paragraphs.  In 
the first and third paragraph, Dr. Baker discusses the 
appellant's presently service-connected right ear hearing 
loss.  Initially, he cites the "progression of the pure tone 
threshold at 4000 cycles/second from 25 dB to 45 dB," 
between 1966-1969 as being indicative of a noise induced 
hearing loss, and indeed he "conclude(s) with reasonable 
medical certainty that the hearing loss in his right ear is 
at least partially attributable to his military service."  
In the third paragraph, Dr. Baker concludes that "a 
significant portion of the high frequency sensorineural 
hearing loss in this man's 'only hearing' right ear can with 
reasonable medical certainty be attributed to hazardous 
noise exposure during service."  (Italics added).

Indeed, presuming the credibility of Dr. Baker's opinion in 
the second paragraph (as to the appellant's left ear hearing 
loss) he indicates that such is not aggravated by any 
incident of military service.  Dr. Baker states as follows:

"The pattern of hearing loss in [the appellant's] 
left ear is not as typical (as his other [right] 
ear) for a 'pure' noise-induced hearing loss and 
this presumption is supported by the progression 
of loss in the left ear in subsequent years that 
extends far beyond what we would expect for any 
type of noise hazard exposure."  

With a plain English reading, Dr. Baker's second paragraph 
makes essentially two points relative to the appellant's 
left ear hearing loss:

1.  The appellant's left ear hearing loss is not, 
as his right, induced by noise, (i.e., the left 
ear pattern is not as typical for noise induced 
hearing loss) and; 

2.  The subsequent history of the appellant's left 
ear hearing loss indicates that has worsened 
beyond that which could be expected for audio 
trauma.  

Thus read, Dr. Baker's opinion is actually against a finding 
that the appellant's left ear hearing loss was worsened by 
any in-service noise trauma.  

Evidence obtained from a December 2000 VA audiological 
examination is similarly not supportive of the appellant's 
claim.  Although he did not have the claims folder for 
review, in his report, Dr. Ahaus (see supra) reiterated that 
while the appellant's right ear hearing was noise-induced by 
service, "[n]oise exposure does not cause total hearing loss 
such as is observed in the left ear." 

In July 2002, the RO again caused the appellant's claims 
folder to be examined by an audiologist, Luceen Dunn.  In 
her report, Ms. Dunn observes that the appellant had a 
severe hearing loss in the left ear when he entered active 
duty, and that he had the same, if not a slightly improved 
hearing loss when he was discharged.   

Finally, Mr. Winston's February 2001 report sheds little, if 
any light upon the central issue in this matter.  His 
opinion appears to be focused largely, if not exclusively, 
upon the appellant's presently service-connected right ear 
hearing loss, as evidenced by his observation that the 
appellant's chief complaint is "Loss, right Ear."  Because 
the author makes no distinction regarding the appellant's 
left and right ear hearing loss, his opinion is of 
significantly diminished probative value.  Indeed, his 
observation "[o]n the service claim of '[h]earing loss, 
[t]innitus it is more than likely that the hearing loss and 
tinnitus are the result of noise trauma occurring in the 
service,'" indicates that he is unaware that the appellant's 
right ear hearing loss and tinnitus are already service-
connected.  Because he makes no comment regarding the 
appellant's left ear hearing loss, his report is without 
probative value.   

In the current substantive appeal, the appellant argues that 
he should be accorded the benefit of the doubt and the claim 
should be granted.  However, the benefit of the doubt rule 
is only applicable where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter."  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); cf. 
Yates v. West, 213 F.3d 1372 (2000). 

In this matter, the evidence of record is manifestly and 
overwhelmingly against the claim.  The evidence shows that 
the appellant entered military service with a left ear 
hearing loss; that he was discharged with left ear hearing 
impairment that was slightly improved over what it was when 
he entered military service; and that no physician with a 
complete access to the appellant's claims folder has 
rendered an opinion that the appellant's left ear hearing 
was incurred or aggravated by his military service.  
Although the appellant argues that his left ear hearing 
impairment was caused or aggravated by military service, 
there is no showing that he has any medical training, and in 
repeated cases the Courts have held that laypersons are not 
qualified to render medical opinions, and such are entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson 
v. Brown, 4 Vet. App. 565, 567 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 


ORDER

The appeal is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

